Opinion issued December 6, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00772-CV
                            ———————————
                         IN RE AJBJK, L.L.P., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, AJBJK, LLP (“AJBJK”), has filed a petition for a writ of mandamus,

challenging the trial court’s order granting a motion to modify or reform a final

judgment in the underlying proceeding.1 In one issue, AJBJK contends that the trial




1
      The underlying case is AJBJK, L.L.P., a Texas Limited Partnership v. Saefaldin
      Rahmati and Abdul Saeed Assadi Rahmati, No. 11-DCV-194122, in the 240th
      District Court of Fort Bend County, Texas, the Honorable Chad Bridges presiding.
court’s order is void on the ground that it was signed after the trial court’s period of

plenary power had expired.

      We conditionally grant the petition.

                                     Background

      The underlying trial court proceeding involved the interpretation of reciprocal

easements affecting adjacent properties owned by AJBJK and real parties in interest,

Saefaldin Rahmati and Abdul Saeed Assadi Rahmati (collectively, “the Rahmatis”).

AJBJK sought a declaration about the rights of the Rahmatis and their tenant to drive

over and park on AJBJK’s property and AJBK’s rights to construct fences and

control access to its property. It also sought a permanent injunction to allow it to

reconstruct a fence on its property and to enjoin the Rahmatis and their tenant from

entering upon, using, and parking on AJBJK’s property. AJBJK sought damages of

$20,000 for the Rahmatis’ trespass and use of AJBJK’s property, $20,000 for their

“unauthorized entry upon” the property and “the destruction of [AJBJK’s] chain link

fence,” and attorney’s fees under the Uniform Declaratory Judgments Act (the

“DJA”).2

      After a bench trial, the trial court signed a judgment that awarded, in part:

      1.     Declaratory Judgment declaring that [the Rahmatis] have and
             possess no reciprocal easement rights regarding ingress, egress
             or parking over, across, or upon [AJBJK’s] real property . . . ;

2
      See TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (Vernon 2015).

                                           2
      2.     Declaratory Judgment declaring that [AJBJK] is allowed to erect
             fences and/or barriers upon [its] real property to control access
             to and from [its] real property . . . ;
      3.     [AJBJK] is given a permanent injunction which hereby
             immediately orders, prohibits, and enjoins [the Rahmatis], their
             successors and assigns, [the Rahmatis’] tenant, their respective
             guests, vendors, customers, and employees from the use of,
             entrance upon, parking upon, or traverse over the real property
             . . . ; [and]
      4.     [AJBJK] is given judgment for and shall recover from [the
             Rahmatis] (a) $28,550.00 for attorneys fees, (b) $2,400.00 for
             attorney’s related costs, (c) $4,000.00 for expert fees and
             (d) $1,400.00 for damages to [AJBJK’s] fence; and all cash
             judgments bear interest at the rate of FIVE PERCENT (5.00%)
             per anum on the amount to be calculated from thirty days (30)
             after the entry of judgment until paid.

      The Rahmatis appealed the trial court’s judgment to this Court.3 In their

appeal, the Rahmatis challenged the trial court’s declaratory judgment, the

permanent injunction, and the award of damages in the amount of $1,400.00 for

damages to AJBJK’s fence.4 We concluded that the evidence established that the

Rahmatis “[had] an easement that includ[ed] ingress and egress over, and parking

upon, AJBJK’s real property.”5 And we held that the trial court erred in granting

AJBJK declaratory and injunctive relief but did not err in awarding damages to




3
      See Rahmati v. AJBJK, L.L.P., No. 01-15-01036-CV, 2017 WL 4820336 (Tex.
      App.—Houston [1st Dist.] Oct. 26, 2017, pet. denied) (mem. op.).
4
      Id. at *1. The Rahmatis did not challenge the trial court’s award of attorney’s fees,
      attorney’s related costs, or expert fees. See id.
5
      Id. at *8.
                                            3
AJBJK.6 Accordingly, we “revers[ed] the portions of the trial court’s judgment

granting AJBJK declaratory and injunctive relief and render[ed] judgment that the

Rahmatis . . . have an easement over the Common Areas of the Shopping Center,”

and we “affirm[ed] the remainder of the judgment.”7 We did not remand the case to

the trial court.

       AJBJK filed a petition for review in the Supreme Court of Texas, which

denied the petition. The Clerk of this Court then issued this Court’s mandate. After

the mandate issued, AJBJK sought to enforce its judgment for attorney’s fees,

attorney’s related costs, and expert fees in the trial court. The Fort Bend County

District Clerk issued an abstract of judgment reflecting awards to AJBJK in the

amounts of $28,550.00 for attorney’s fees, $2,400.00 for attorney’s related costs,

$4,000.00 for expert fees, and $1400.00 for damages to AJBJK’s fence, plus post-

judgment interest at the rate of five percent per annum. And, at AJBJK’s request,

the district clerk issue a writ of execution.

       The Rahmatis then filed in the trial court a motion to modify or reform the

judgment and a request to stay the writ of execution. They asserted that the trial

court’s previous awards of attorney’s fees, attorney’s related costs, and expert fees

to AJBJK were “now wholly without legal basis, undeserved, and would result in an



6
       Id. at *8–9.
7
       Id. at *9.
                                            4
inequitable and absurd windfall to the losing [AJBJK] and its attorneys to the

detriment of the prevailing [Rahmatis].” And they also argued that no “equitable or

just basis for [the trial court’s] award of attorney’s fees to [AJBJK]” remained

because our Court had reversed “the entirety of the declaratory relief” originally

granted by the trial court. According to the Rahmatis, “because the attorney’s fees

award [was] predicated on [AJBJK’s] declaratory relief at trial, when [our Court]

overruled the declaratory relief in its entirety, [we] implicitly overturned the

declaratory relief-predicated attorney’s fees award without the necessity of explicitly

stating as such in [our] Mandate.” (Emphasis added.) They asked the trial court to

“modify or reform its Judgment in a manner consistent with the decision of [this

Court] and the principles of equity and justice and vacate the portion of its judgment

with respect to attorneys fees in its entirety.” And they requested “a new accounting

and determination of costs and expert fees to be awarded, if any, in light of [their]

ultimate victory on the issues of declaratory and injunctive relief.”

      AJBJK responded with a plea to the trial court’s jurisdiction, asserting that the

portions of the trial court’s judgment that this Court affirmed “included the award of

attorney’s fees and expenses and damages for the repair of the fence.” And it argued

that any order that the trial court issued would be void because its period of plenary

power had expired. AJBJK further asserted that our reversal of the declaratory

judgment portion of the trial court’s judgment did not require reversal of the award

                                          5
of attorney’s fees to AJBJK. And it asked that the trial court deny the Rahmatis’

motion and “the judgment be executed.”

      The trial court granted the Rahmatis’ motion, concluding that its previous

judgment should be modified or reformed “in keeping with” this Court’s mandate.

Thus, the trial court ordered:

            [AJBJK] is given judgment for and shall recover from [the
      Rahmatis] (a) $0.00 for attorneys fees, (b) $________ for costs, (c)
      $0.00 for expert fees, and (d) $1,400.00 for damages to [AJBJK’s]
      fence; and all cash judgments bear interest at the rate of FIVE
      PERCENT (5.00%) per annum on the amount to be calculated thirty
      (30) days after the entry of judgment until paid.
      Each party shall bear and pay all other costs incurred, which are
      not herein assessed.

AJBJK then filed its petition for a writ of mandamus in this Court.

                                 Standard of Review

      Mandamus relief is available only to correct a clear abuse of discretion when

there is no adequate remedy by appeal. In re Odyssey Healthcare, Inc., 310 S.W.3d
419, 422 (Tex. 2010) (orig. proceeding).       A trial court has no discretion in

determining what the law is or in applying the law to the particular facts. See In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004) (orig. proceeding). A

trial court commits a clear abuse of discretion when its action is “so arbitrary and

unreasonable as to amount to a clear and prejudicial error of law.” In re CSX Corp.,

124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding) (internal quotation and citation

omitted). Mandamus relief is appropriate when a trial court has acted after its
                                         6
plenary power has expired. In re Lovito-Nelson, 278 S.W.3d 773, 776 (Tex. 2009)

(orig. proceeding); In re Bates, 429 S.W.3d 47, 50 (Tex. App.—Houston [1st Dist.]

2014, orig. proceeding). When an order is void, the relator need not show that it

does not have an adequate remedy by appeal. In re Vaishangi, Inc., 442 S.W.3d 256,

261 (Tex. 2014) (orig. proceeding); In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex.

2000) (orig. proceeding).

                                      Discussion

      In its sole issue, AJBJK argues that the trial court’s order modifying and

reforming its previous judgment is void because it was signed after the trial court

had lost its plenary power and the trial court did not have any authority to modify or

reform its previous judgment after this Court issued its mandate. In response, the

Rahmatis assert that the trial court properly reformed its previous judgment “in a

manner consistent with this Court’s Opinion and Mandate, [the trial court’s] original

intentions behind its Final Judgment, and the principles of equity and justice.” And

they assert that the trial court’s reformation of the judgment was an action “explicitly

and implicitly mandated by this Court” following AJBJK’s appeal.

      A trial court retains plenary power over a case for thirty days after it has signed

a final judgment. TEX. R. CIV. P. 329b(d); Lane Bank Equip. Co. v. Smith S. Equip.,

Inc., 10 S.W.3d 308, 310 (Tex. 2000); Penny v. Shell Oil Prods. Co., 363 S.W.3d
694, 697 (Tex. App.—Houston [1st Dist.] 2011, no pet.). A party can extend the

                                           7
trial court’s plenary power by timely filing an appropriate post-judgment motion—

either a motion for new trial, or a motion to modify, correct, or reform the

judgment—within thirty days after the trial court signs its final judgment or order.

TEX. R. CIV. P. 329b(e), (g); Lane Bank, 10 S.W.3d at 310; Penny, 363 S.W.3d at

697. While the trial court retains its plenary power over a case, it has the power to

correct, modify, vacate, or reform its judgment. TEX. R. CIV. P. 329b(d); Lane Bank,
10 S.W.3d at 310; Penny, 363 S.W.3d at 697.

         Here, the trial court signed its final judgment on September 8, 2015. The

Rahmatis timely filed a motion for new trial, which was overruled by operation of

law. See TEX. R. CIV. P. 329b(a), (c). The trial court thus had plenary power to

modify or reform the judgment until December 22, 2015. TEX. R. CIV. P. 329b(e);

see Penny, 363 S.W.3d at 697; Martin v. Tex. Dep’t of Family & Protective Servs.,

176 S.W.3d 390, 392 (Tex. App.—Houston [1st Dist.] 2004, no pet.). When the

Clerk of this Court issued our mandate on May 25, 2018, the trial court had already

lost its plenary power, and it had no jurisdiction to modify or reform its previous

judgment. See Xiaodong Li v. DDX Grp. Inv., LLC, 404 S.W.3d 58, 63 (Tex. App.—

Houston [1st Dist.] 2013, no pet.); Partners in Bldg., L.P. v. Eure, No. 14-12-00123-

CV, 2013 WL 1279407, at *2 (Tex. App.—Houston [14th Dist.] Mar. 28, 2013, no

pet.).




                                         8
      Although the trial court could have regained jurisdiction if we had remanded

the case or some portion of it to the trial court, we did not remand any portion of the

case to the trial court after AJBJK’s appeal. Thus, the trial court was without any

authority to modify or reform its previous judgment. See Harris Cty. Children’s

Protective Servs. v. Olvera, 971 S.W.2d 172, 175 (Tex. App.—Houston [14th Dist.]

1998, pet. denied); see also Partners in Bldg., 2013 WL 1279407, at *2 (trial court

did not have authority to conduct new trial or vacate, modify, correct, or reform

judgment based on court of appeals’ affirmance of trial court judgment); cf.

Cleburne Food, LLC v. Zawideh, No. 05-18-00436-CV, 2018 WL 3968486, at *3

(Tex. App.—Dallas Aug. 20, 2018, no pet.) (mem. op.) (if restricted appeal had

resulted in reversal and remand, trial court’s plenary power would have been

restored).

      Following AJBJK’s appeal, the trial court had jurisdiction only to issue orders

regarding the enforcement of its judgment, and it lacked authority to render any order

that materially changed the relief awarded in the judgment. See In re Akin Gump

Strauss Hauer & Feld, LLP, 252 S.W.3d 480, 493 n.20 (Tex. App.—Houston [14th

Dist.] 2008, orig. proceeding); Fuentes v. Zaragoza, 534 S.W.3d 658, 665 (Tex.

App.—Houston [1st Dist.] 2017, no pet.); Bank One, N.A. v. Wohlfahrt, 193 S.W.3d
190, 194–95 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Notably, the trial court

in its order awarded AJBJK $0.00 for attorney’s fees and expert fees, and it omitted

                                          9
any award of attorney’s related costs, which was inconsistent with, and materially

changed, the trial court’s previous judgment. Such action was outside the trial

court’s jurisdiction. See Partners in Bldg., 2013 WL 1279407, at *2–3; Malekzadeh

v. Malekzadeh, Nos. 14-05-00113-CV, 14-06-00341-CV, 2007 WL 1892233, at *8

(Tex. App.—Houston [14th Dist.] July 3, 2007, pet. denied). Significantly, in this

case, we did not reverse the trial court’s award of attorney’s fees, attorney’s related

costs, or expert fees to AJBJK, and we did not remand the issues of attorney’s fees,

attorney’s related costs, or expert fees to the trial court.8

       We conclude that because the trial court lacked jurisdiction to render the order

granting the Rahmatis’ motion to modify or reform the judgment, the order is void.

We conditionally grant the petition for a writ of mandamus and direct the trial court



8
       In their previous appeal, the Rahmatis did not challenge the trial court’s award of
       attorney’s fees, attorney’s related costs, or expert fees on appeal. See id. at *1.
       Under the DJA, “[a] court may award costs and reasonable and necessary attorney’s
       fees as are equitable and just.” TEX. CIV. PRAC. & REM. CODE ANN. § 37.009. And
       any award of attorney’s fees “is not dependent on a finding that [a] party
       substantially prevailed.” Feldman v. KPMG LLP, 438 S.W.3d 678, 685 (Tex.
       App.—Houston [1st Dist.] 2014, no pet.) (internal quotation and citation omitted).
       In fact, “a trial court may award attorney’s fees to a non-prevailing party as are
       equitable and just.” Id. And we, as an appellate court, are not required to reverse
       an attorney’s fee award under the DJA, even if we determine that the trial court
       erred in granting declaratory relief. See Kachina Pipeline Co. v. Lillis, 471 S.W.3d
445, 455 (Tex. 2015); cf. Castille v. Serv. Datsun, Inc., No. 01-16-00082-CV, 2017
WL 3910918, at *11 (Tex. App.—Houston [1st Dist.] Sept. 7, 2017, no pet.)
       (holding trial court erred in granting declaratory judgment and reversal of attorney’s
       fees award warranted, and specifically remanding issue of attorney’s fees to trial
       court).


                                             10
to vacate its order, signed August 6, 2018, granting the Rahmatis’ motion to modify

or reform the judgment.




                                             Terry Jennings
                                             Justice


Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                        11